DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Indian on 08/07/2019. It is noted, however, that applicant has not filed a certified copy of the foreign application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS’) submitted on 9/26/19 and 11/23/20 has been considered. A copy of form PTO-1449 is attached.

Drawings
The drawings filed on 9/25/19 are accepted.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Charles C. Huse on 3/12/21.

The application has been amended as follows:
In the claims 
Claims 10 and 19 are amended as follows:

for a semiconductor wafer comprising a plurality of die grouped into modulation sets, each modulation set being fabricated using distinct process parameters, optically inspecting [[a]] the semiconductor wafer using the optical inspection tool to identify defects in the modulation sets
training a nuisance filter to classify the identified defects as defects of interest (DOI) or nuisance defects, comprising performing automatic defect classification for scanning-electron-microscope (SEM) images of a first sample of the identified defects to determine whether respective defects in the first sample are DOI or nuisance defects;
based on results of the training, determining a first, preliminary process window for the semiconductor wafer, the first process window being a window of process parameters for which respective modulation sets are free of DOI; 
based on the results of the training, identifying die structures having DOI in a first group of modulation sets bordering the first process window; 
applying the trained nuisance filter to the identified defects to determine a second, revised process window for the semiconductor wafer, comprising: 
determining, for each modulation set situated within the first process window and having a respective process modulation immediately adjacent to a process modulation of a respective modulation set of the first group, whether the modulation set has one or more DOI for a structure identified as having a defect of interest in the respective modulation set of the first group; 
determining a third, further revised process window for the semiconductor wafer based on SEM images of specified care areas in one or more modulation sets within the second, revised process window; and 
generating a report specifying the third process window.
Claim 19 (Currently Amended) A semiconductor-inspection system, comprising:

one or more processors; and
memory storing one or more programs for execution by the one or more processors, the one or more programs comprising instructions for:
for a semiconductor wafer comprising a plurality of die grouped into modulation sets, each modulation set being fabricated using distinct process parameters, optically inspecting [[a]] the semiconductor wafer using the optical inspection tool to identify defects in the modulation sets
training a nuisance filter to classify the identified defects as defects of interest (DOI) or nuisance defects, comprising performing automatic defect classification for scanning-electron-microscope (SEM) images of a first sample of the identified defects to determine whether respective defects in the first sample are DOI or nuisance defects;
based on results of the training, determining a first, preliminary process window for the semiconductor wafer, the first process window being a window of process parameters for which respective modulation sets are free of DOI; 
based on the results of the training, identifying die structures having DOI in a first group of modulation sets bordering the first process window; 
applying the trained nuisance filter to the identified defects to determine a second, revised process window for the semiconductor wafer, comprising: 
determining, for each modulation set situated within the first process window and having a respective process modulation immediately adjacent to a process modulation of a respective modulation set of the first group, whether the modulation set has one or more DOI for a structure identified as having a defect of interest in the respective modulation set of the first group; 
determining a third, further revised process window for the semiconductor wafer based on SEM images of specified care areas in one or more modulation sets within the second, revised process window; and 
generating a report specifying the third process window.


REASONS FOR ALLOWANCE
Claims 1-19 allowed.
The following is an examiner's statement of reasons for allowance:
The closest reference found is Lin et al (US 2018/0164792) which discloses a system for auto defect screening using adaptive machine learning comprises: controller (201), defect sampler (301), SEM interface (302), and training data and model manager (303). The system can be implemented by a computing system that has one or more computing processors in cooperation with one or more memory devices configured to execute program instructions designed to perform the functions of the adaptive model controller 201, data modeling analytics 204, defect sampler 301, interface 302 and training data and  model manager 303.  Dedicated hardware devices designed to deliver the required functionalities can also be used instead of a general purpose computing system. The defect/nuisance library 200 and the critical signature library 400 can be constructed using the memory devices controlled by the computing processors (figures 2-5). 
The subject matters of claims 1, 10, 19 differ from the prior art document in determining a first, preliminary process window for the semiconductor wafer, the first process window being a window of process parameters for which respective modulation sets are free of DOI; based on the results of a training, identifying die structures having DOI in a first group of modulation sets bordering the first process window; applying the trained nuisance filter to the identified defects to determine a second, revised process window for the semiconductor wafer, comprising: determining, for each modulation set 
Claims 2-9, 11-18 are dependent claims; therefore, they are allowed with respect to the claim on which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426.  The examiner can normally be reached on Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






HP								/HOA Q PHAM/                                                                                      Primary Examiner, Art Unit 2886                                                                                                       March 12, 2021